DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 11/20/2020 claiming priority of application16261348 filed 1/29/2019.
	Claims 1-20 are pending.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10866996. This is a statutory double patenting rejection, as shown in the table below;
Instant application
10866996

a plurality of independent seed source services, that when executed by a hardware- based processing system, are configurable to cause: 
crawling of web pages to collect seeds from a plurality of different web-based sources, wherein at least some of the collected seeds comprise original seed data that includes a plurality of attributes having a type and an associated value that is a specific piece of structured or unstructured information associated with a company; 
a repository configured to store the collected seeds; 
a seed enricher module, that when executed by a hardware-based processing system, is configurable to cause: 
receiving the collected seeds from a seed master module; 

adding the additional information to at least one of the collected seeds to enrich that collected seed to generate an enriched company seed that comprises: 
values for at least one attribute from the original seed data prior to enrichment, at least one website associated with that enriched company seed, and additional values for attributes that have been extracted from the website; 
a clusterer and company profile generator module, that when executed by a hardware- based processing system, is configurable to cause: 
automatic clustering the enriched company seeds by identifying selected ones of the enriched company seeds that belong to the company, and then grouping the selected ones of the enriched company seeds into a cluster that represents that company, wherein the 
selecting a value for the at least one attribute of the cluster that has a highest score for inclusion in the company profile for that cluster

a plurality of independent seed source services, that when executed by a hardware- based processing system, are configurable to cause: 
crawling of web pages to collect seeds from different web-based sources, wherein each collected seed comprises original seed data that includes a plurality of attributes each having a type and an associated value, wherein each value is a specific piece of structured or unstructured information associated with a particular company; 
a repository configured to store the collected seeds; 
a seed enricher module, that when executed by a hardware-based processing system, is configurable to cause: 
receiving the collected seeds from the seed master module; 

adding the additional information to each of collected seeds to enrich that collected seed to generate an enriched company seed, wherein each enriched company seed comprises: values for each attributes from the original seed data prior to enrichment, one or more websites that are associated with that enriched company seed, and additional values for attributes that have been extracted from the one or more websites; 
a clusterer and company profile generator module, that when executed by a hardware- based processing system, is configurable to cause: 
automatic clustering the enriched company seeds into different clusters by identifying selected ones of the enriched company seeds that each belong to a particular company, and then grouping the selected ones of the enriched company seeds into a cluster that 
selecting a particular value for each attribute of each cluster that has the highest score for inclusion in a corresponding company profile for that cluster.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20200218797 Lucic related to system and method for authenticating user information.
10567182 Goldman et al. related to revealing connections for persons in a social graph.
20180143958 Kakkad et al. related to automated form generation and anlysis.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 25, 2022